Citation Nr: 0206666	
Decision Date: 06/21/02    Archive Date: 06/27/02	

DOCKET NO.  97-35 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a lung lesion.

2.  Determination of initial rating to be assigned for a low 
back disorder.

3.  Determination of initial rating to be assigned for major 
depression.

4.  Determination of initial rating to be assigned for a 
right knee disability.

5.  Determination of initial rating to be assigned for benign 
growths of the skin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
December 1995.

This matter arises from various decisions rendered since 
February 1997 by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Fargo, North 
Dakota.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  Clinical evidence does not currently demonstrate the 
presence of a lung lesion.

3.  Symptomatology associated with the veteran's low back 
disability includes severe limitation in range of motion with 
paraspinal muscle tenderness and pain with little 
intermittent relief.

4.  Symptomatology associated with the veteran's major 
depression is limited to a depressed mood with a mildly 
constricted affect, but without the following; 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

5.  Symptomatology associated with the right knee joint 
includes limitation of extension to 20 degrees, intermittent 
swelling and giving way weakness, and tenderness at the 
medial retropatellar surface and along the medial joint line, 
and X-ray evidence of osteoarthritis.

6.  Benign growths of the skin are limited to an asymptomatic 
mass between the base of the scrotum and the rectum. 


CONCLUSIONS OF LAW

1.  A chronic lung disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001); 38 U.S.C.A. 
§§ 5103, 5103A, and 66 Fed. Reg. 45,620, 45,630-32 (Aug 29, 
2001) (to be codified as amended at 38 C.F.R. 3.102, 3.159).

2.  The veteran's low back disability is not more than 40 
percent disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code (DC) 5292, 
5295 (2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 Fed. Reg. 
45,620, 45,630-32 (Aug 29, 2001) (to be codified as amended 
at 38 C.F.R. 3.102, 3.159).

3.  Major depression is not more than 30 percent disabling 
under applicable schedular criteria.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.126, 
4.130, DC 9434 (2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 
Fed. Reg. 45,620, 45,630-32 (Aug 29, 2001) (to be codified as 
amended at 38 C.F.R. 3.102, 3.159).

4.  Osteoarthritis of the right knee is not more than 30 
percent disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.40, 4.41, 4.45, 4.71a, DC 5261 (2001); 38 U.S.C.A. 
§§ 5103, 5103A, and 66 Fed. Reg. 45,620, 45,630-32 (Aug 29, 
2001) (to be codified as amended at 38 C.F.R. 3.102, 3.159).

5.  Benign growths of the skin are noncompensable under 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, DC 7803, 7804, 7805, 
7806 (2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 Fed. Reg. 
45,620, 45,630-32 (Aug 29, 2001) (to be codified as amended 
at 38 C.F.R. 3.102, 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was afforded special VA physical 
examinations and psychiatric testing in conjunction with this 
appeal.  He was issued a statement of the case in April 1997, 
as well as supplemental statements of the case in December 
1997, February 2000, and May 2001, which informed the veteran 
of the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  The veteran also was 
given an opportunity to submit additional evidence in support 
of his claims.  The record indicates that all relevant facts 
have been properly developed and that all evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

II.  Service Connection for a Chronic Lung Lesion

The veteran claims that he developed a chronic lung lesion 
during military service.  In this regard, service connection 
may be granted for disability resulting from injury or 
disease incurred in, or aggravated by, active military 
service.  See 38 U.S.C.A. §§ 1110, 1131.  To this extent, 
service connection may be established under the chronicity 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of date, shows that a veteran had a chronic 
condition in service and that the same condition continues to 
exist.  Such evidence must be medical unless the condition at 
issue is a type as to which, under current case law, lay 
observation is considered competent to demonstrate its 
existence.  It is within this context that the veteran's 
claim for service connection for a chronic lung lesion must 
be evaluated.  Parenthetically, the Board notes that the RO 
denied the veteran's claim for service connection for a lung 
lesion as not being well grounded.  However, after examining 
the record, the Board is satisfied that all relevant facts 
pertaining to this claim have been developed.  Moreover, 
although the RO denied the claim as "not well grounded," the 
record indicates that it addressed this issue on the merits.

Service medical records indicate that the veteran was treated 
for residuals of a lesion on the lung; however, no residual 
was noted subsequently during service.  Nor has any been 
demonstrated following the veteran's discharge from military 
service.

Absent the presence of a chronic "disability" resulting from 
disease or injury incurred in or aggravated during service, 
service connection for a lung lesion is not warranted.  See 
38 U.S.C.A. §§ 1110, 1131.  The Board notes that the only 
indication of the presence of residuals of a lung lesion is 
contained in the various statements submitted by the veteran.  
However, because he is a layman, and does not possess the 
medical expertise required to establish the existence of the 
disability claimed, his statements are outweighed by the lack 
of clinical evidence in this regard.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
Board finds no reasonable basis upon which to predicate a 
grant of service connection for the disability claimed.

III.  Determination of Initial Rating to be Assigned for a 
Chronic Low Back Disability

The veteran claims that the disability at issue is more 
severe than currently evaluated.  He cites weakness and 
painful motion in support thereof.  In this regard, 
disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  But see generally Fenderson v. West, 12 Vet. 
App. 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant of service connection 
for a given disability).  Additionally, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

The veteran's low back disability has been evaluated pursuant 
to the provisions of 38 C.F.R. § 4.71a, DC 5292 and 5295.  
Pursuant to the former, severe limitation of motion of the 
lumbar spine shall be evaluated as 40 percent disabling.  A 
higher disability evaluation is not warranted unless complete 
bony fixation (ankylosis), either favorable or unfavorable, 
is present.  See 38 C.F.R. § 4.71a, DC 5286 (2001).  
Alternatively, under the provisions of 38 C.F.R. § 4.71a, DC 
5295, a 40 percent disability evaluation is the highest 
rating assignable for lumbosacral strain; a higher rating is 
for assignment only if the disability is shown to involve 
neurological complications affecting one or both lower 
extremities.  See 38 C.F.R. § 5293 (2001).  Finally, an 
additional 10 percent may be assigned for the veteran's low 
back disability if demonstrable deformity of a vertebral body 
as the result of fracture is demonstrated.  See 38 C.F.R. 
§ 4.71(a), DC 5285 (2001).

Service medical records indicate that the veteran began 
complaining of problems with his low back in 1979.  He 
underwent a VA physical examination in January 1997.  
Tenderness in the area of L4-L5 was noted.  Forward flexion 
was limited to 50 degrees, and backward extension was limited 
to 10 degrees.  Left and right rotation was limited to 15 
degrees, and right and left lateroflexion was limited to 
10 degrees.  The examiner noted that the veteran had put 
forth a very poor effort during range of motion testing.  X-
rays taken in conjunction with the examination failed to 
reveal any bony abnormality in the area of the lumbosacral 
spine.

The veteran again underwent a VA physical examination in 
November of 2000.  The examiner observed that the veteran 
stood with normal spinal alignment and a level pelvis.  No 
wasting of the paravertebral or gluteal musculature was 
apparent.  No paraspinal muscle splinting or spasm was 
observed, and the veteran was able to walk on his heels and 
toes without difficulty.  He was able to perform half a deep 
knee bend, but could go no lower due to complaints of knee 
pain.  Forward flexion was limited to 30 degrees, backward 
extension was limited to 10 degrees, left and 
right lateroflexion was limited to 10 degrees, and left and 
right lateral rotation was limited to 5 degrees due to 
complaints of low back pain.  Tenderness of the paraspinal 
muscles and the spinous processes bilaterally was noted.  No 
neurological involvement of the lower extremities was 
apparent.

The foregoing demonstrates that the 40 percent disability 
evaluation assigned for the veteran's service-connected low 
back disability is the maximum rating warranted since his 
discharge from military service.  The appellant apparently 
suffers from recurring attacks of pain associated with the 
low back, and experiences only intermittent relief.  Severe 
limitation of motion of the lumbar spine also is evidenced.  
However, the clinical evidence fails to demonstrate bony 
fixation of the lumbar spine, neurological involvement 
affecting the lower extremities, or deformity of a vertebral 
body as the result of fracture.  As such, an increased 
disability rating is not warranted under any of the DCs 
relating to the spine under the provisions of 38 C.F.R. 
§ 4.71a.

IV.  Determination of Initial Rating to be Assigned for Major 
Depression

The veteran contends that this disability is more severe than 
currently evaluated.  He cites regular treatment received in 
support of his contention.  The provisions of 38 U.S.C.A. 
§ 1155 are incorporated herein by reference.  So, too, are 
the tenets previously cited in Schafrath, 1 Vet. App. 589, 
592, Francisco, 7 Vet. App. 55, 58, and Fenderson, 12 Vet. 
App. 119.  Additionally, the provisions of 38 C.F.R. § 4.7 
are for application. 

The Board notes that effective November 7, 1996, (during the 
pendency of this appeal), substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders, 
to include major depression, as set forth in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996) (now 
codified at 38 C.F.R. §§ 4.125-4.130 (2001)).  When the law 
or regulation applicable to a given claim 
changes after the claim has been filed or reopened, but 
before the appellate process has been concluded, the version 
most favorable to the veteran will apply, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, in 
order to give the veteran every consideration with respect to 
the issue of his entitlement to an increased rating for major 
depression, the Board will consider the former as well as the 
revised schedular criteria in evaluating this disability.

Prior to November 7, 1996, the severity of a psychiatric 
disability was evaluated based upon actual symptomatology as 
it affected social and industrial adaptability.  See 
38 C.F.R. § 4.130 (1996).  Social inadaptability was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, DC 9405.  Under that 
criteria, a 30 percent disability evaluation was warranted 
when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  It was necessary for psychoneurotic symptoms to 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels so as to result in definite 
industrial impairment.  To warrant a 50 percent disability 
evaluation, the ability to establish and maintain effective 
or favorable relationships with people must have been 
"considerably" impaired regarding the ability to obtain or 
retain employment.  

Service medical records indicate that the veteran complained 
of intermittent episodes of night sweats, nightmares and 
hallucinations during the latter part of 1982.  He was 
followed by the mental health clinic at that time.  He then 
complained of dizziness and gastrointestinal complaints for 
which no physical etiology could be found.  In July 1995, he 
had an apparent suicide attempt.  He had ingested 50 to 60 
Prozac tablets and 6 to 8 Tegretol pills in an impulsive 
suicidal attempt.  an adjustment disorder and a depressive 
disorder were diagnosed.  He was hospitalized, and later was 
diagnosed with adult residual attention deficit disorder and 
depressive disorder controlled by medication.


The veteran was afforded a VA psychiatric examination in 
January 1997.  The examiner noted the veteran's psychiatric 
history, and noted that the veteran complained of continually 
feeling depressed.  The veteran was on various psychotropic 
medications at that time.  He indicated that the medications 
left him feeling fatigued.  He also indicated that he had a 
lack of interest, that his concentration was poor, and that 
he experienced feelings of worthlessness.  He stated that he 
had no social contacts outside of his family.  Recurrent 
major depression moderately controlled with medications was 
diagnosed.  A Global Assessment of Functioning (GAF) score of 
55 was assigned by the examining physician.

The veteran was seen by a VA vocational rehabilitation 
counselor in October 1998.  It was noted that he had a 
serious employment handicap as a result of his back 
condition, shoulder and forearm disabilities, and that he 
would have problems handling high level stress because of his 
psychiatric disability.  The counselor indicated that the 
veteran's serious employment impairments included a lack of 
education and training or suitable work skills to find and 
hold suitable employment.  However, the counselor felt that 
the veteran generally was medically and mentally capable of 
vocational rehabilitation.

The veteran again underwent a VA psychiatric examination in 
November 2000.  His military and post military history were 
reviewed.  The veteran stated that he had lost his home 
because of his "panic attacks."  He complained of weight 
gain, depression, and a sense of uselessness.  He also 
indicated that his energy and concentration levels were low 
and that his sleep patterns were poor.  No suicidal ideation 
was apparent to the examiner.  The examiner noted that the 
veteran had few interests, but attended church on a regular 
basis.  The veteran displayed good hygiene and grooming, 
maintained good eye contact with the examiner, and was 
cooperative despite a pessimistic tone and attitude.  No 
psychomotor retardation or agitation was apparent.  The 
veteran's speech was of normal volume, rate, and 

rhythm.  His affect was only mildly constricted, and he was 
nonanxious.  His cognition was average, and his memory 
appeared generally to be intact.  No perceptual abnormalities 
were observed.  The veteran was fully oriented, but his 
judgment and insight were moderately impaired.  Major 
depression in partial remission was diagnosed, and a GAF 
score of 65 was assigned.

Symptomatology associated with the veteran's service-
connected major depression does not meet the criteria 
previously in effect for a 50 percent disability evaluation.  
Although he has complained of depression, feelings of 
worthlessness, and low levels of energy and concentration, he 
remains fully oriented, and his intelligence and memory are 
relatively intact.  Moreover, the various GAF scores assigned 
for the veteran's major depression over the years has been 
indicative of mild to moderate symptomatology.  This is true 
both currently and by history.  Such symptomatology does not 
more nearly approximate the considerable level of impairment; 
parenthetically, "considerable" in this context is 
quantitative in nature as noted by the United States Court of 
Appeals for Veterans Claims in the case of Hood v. Brown, 4 
Vet. App. 301 (1993).  In view of the foregoing, a disability 
rating in excess of the 30 percent assigned is not warranted 
under the criteria in effect prior to November 7, 1996.

The revised schedular criteria in effect since November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) (1995).  Under the revised schedular 
criteria, a 50 percent disability evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
moods; and difficulty in establishing and maintaining 
effective work and social relationships.  The latest evidence 
of record 

indicates that although the veteran complains of panic 
attacks, depression, and difficulty concentrating, he is 
fully oriented, and his judgment and intellect are all 
appropriate to his age and educational level.  Moreover, no 
disturbances of motivation and mood or difficulty in dealing 
with people has been observed.  On the contrary, the most 
recent VA examination found the veteran to be free of 
symptoms of panic attacks, and capable of relatively normal 
social interaction.  This, combined with the various GAF 
scores assigned is indicative of only mild psychiatric 
symptomatology.  See DSM-IV.

In view of the foregoing, the Board finds no reasonable basis 
upon which to grant a schedular evaluation for the veteran's 
major depression in excess of the 30 percent assigned since 
his discharge from military service.  Symptomatology 
associated with this disability simply does not more closely 
approximate the clinical findings necessary for a 50 percent 
or higher disability evaluation.  This is true, under both 
the old and new schedular criteria.

V.  Determination of Initial Rating to be Assigned for 
Osteoarthritis of the Right Knee with Loss of Range of Motion

The veteran claims that the disability at issue is more 
severe than currently evaluated, citing weakness and painful 
motion in support thereof.  Again, the provisions of 
38 U.S.C.A. § 1155 are incorporated herein by reference.  So, 
too, are the tenets of Schafrath, 1 Vet. App. 589, 592, 
Francisco, 7 Vet. App. at 58, and Fenderson, 12 Vet. App. 
119.  Similarly, the provisions of 38 C.F.R. § 4.7 are for 
application.  Osteoarthritis of the right knee with loss of 
range of motion has been evaluated pursuant to the provisions 
of 38 C.F.R. § 4.71a, DC 5261.  It should be noted that 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  See 
38 C.F.R. § 4.71a, DC 5003 and 5010 (2001).  To warrant a 
30 percent rating under DC 5261, limitation of extension of 
the knee must be to 20 degrees; to warrant the next higher 
evaluation, i.e., 40 percent, extension must be 

limited to 30 degrees.  Alternatively, a 30 percent 
disability rating is warranted when flexion of the knee is 
limited to 15 degrees; a higher disability rating for 
limitation of flexion of the knee joint is not warranted 
unless the knee joint is ankylosed.  See 38 C.F.R. § 4.71a, 
DC 5256, 5260 (2001).

Service medical records indicate that the veteran was treated 
for right knee pain on a number of occasions while on active 
duty.  During a VA physical examination conducted in January 
1997, some swelling in the right knee joint was noted.  The 
veteran had full extension of the right knee joint, but 
flexion was limited to 110 degrees.  Minor abnormality of the 
right knee joint was noted during radiological studies; this 
was in the form of sharpening of the lateral tibial spines.  
The right knee joint otherwise appeared to be within normal 
limits.  The right knee joint also appeared to be stable to 
the examining physician.  Early osteoarthritis of the right 
knee was diagnosed.

The veteran again underwent a VA physical examination in 
November 2000.  The veteran denied experiencing any locking 
of the right knee joint, but indicated that the knee 
sometimes swelled and was subject to giving way due to 
weakness.  The examiner observed that the veteran ambulated 
with an antalgic gait, favoring the right knee.  No deformity 
apart from mild genu recurvatum was observed, however.  On 
palpation, tenderness at the medial retropatellar surface and 
along the medial joint line was elicited.  No effusion and no 
synovial thickening was apparent.  Patellar apprehension 
testing was negative.  So, too, was patellar grind testing.  
No crepitus during range of motion testing was apparent.  Nor 
was laxity with anterior and posterior drawer, Lachman's and 
varus and valgus stress.  McMurray's and Apley's signs were 
negative.  Flexion was limited to 70 degrees after exercise, 
while extension was limited to 20 degrees.  The examiner 
noted that the veteran was able to perform only 50 percent of 
the requested repetitions because of right knee pain.  There 
was no evidence of decreased coordination of the right leg 
following exercise.  The veteran's ability to actively extend 
the right knee after exercise was decreased secondary to 
pain; however, strength was not decreased.  Chronic right 
knee pain, etiology unknown was diagnosed.

The foregoing indicates that the 30 percent disability 
evaluation currently assigned for osteoarthritis of the right 
knee with loss of range of motion is the maximum rating 
warranted since the veteran's discharge from military 
service.  This is based upon the fact that extension of the 
right knee currently is limited to 20 degrees.  To warrant a 
higher disability rating, extension would have to be limited 
to no less than 30 degrees.  It should also be noted that an 
increased evaluation is not warranted under any other 
provision of 38 C.F.R. § 4.71a, DC 5256 through 5262 (2001) 
because clinical evidence does not demonstrate the presence 
of ankylosis, and nonunion of the tibia and fibula with loose 
motion is not present.  Thus, notwithstanding the appellant's 
contentions to the contrary, a higher disability evaluation 
based upon functional loss due to pain and weakness is not 
warranted.  See 38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Accordingly, an initial 
evaluation in excess of that currently assigned is not 
warranted.

VI.  Determination of Initial Rating to be Assigned for 
Benign Growths of the Skin

The veteran contends that this disability warrants a 
compensable evaluation.  He asserts that benign growths of 
the skin result in itching involving an exposed surface.  
Again, the provisions of 38 U.S.C.A. § 1155 are incorporated 
herein by reference.  So, too, are the tenets of Schafrath, 1 
Vet. App. at 592, Francisco, 7 Vet. App. at 58, and 
Fenderson, 12 Vet. App. 119.  Also for application are the 
provisions of 38 C.F.R. § 4.7.  Unless otherwise provided, 
benign skin growths will be rated analogous to eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling manifestations.  See 38 C.F.R. §§ 4.20 (2001), 
4.119, DC 7819.  Moreover, superficial, poorly nourished 
scars with repeated ulceration, or scars that are tender and 
painful on objective demonstration or that result in 
limitation of function of the part affected shall be rated as 
10 percent disabling.  See 38 C.F.R. § 4.119, DC 7803 through 
7805.  In addition, growths resulting in exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area shall be 

evaluated as 10 percent disabling.  However, growths 
resulting in slight exfoliation, exudation or itching, if on 
a nonexposed surface or small area shall be evaluated as 
noncompensable.

During military service, the veteran was noted to have a mass 
between the base of the scrotum and the rectum.  During a VA 
physical examination in January 1997, a peroneal lipoma 
versus a sebaceous cyst was noted in that region.  The 
veteran was scheduled to have this growth reexamined in 
November 2000, however he failed to report for the 
examination.  He submitted no additional evidence regarding 
this disability.  

The veteran's contentions regarding itching of the benign 
growth in the area between the scrotum and the rectum has 
been considered.  However, notwithstanding this, a 
compensable evaluation is not warranted.  The growth is on a 
nonexposed surface and has not been shown to exfoliate or 
exudate.  Moreover, there has been no indication of repeated 
ulceration, poor nourishment, tenderness and pain, or 
limitation of any function of the part affected.  
Accordingly, an initial evaluation in excess of that 
currently assigned is not warranted.  

VI.  Extraschedular Considerations

As a final matter, the Board notes that the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) are not for 
application in this case.  There is no indication that any of 
the disabilities at issue, either alone or in tandem, has 
required frequent periods of hospitalization since the 
veteran's discharge from military service.  Although the 
record does indicate that the veteran has had little 
employment, if any, since his discharge from military 
service, the evidence does not indicate that this is due to 
the disabilities at issue.  Instead, the report of a 
vocational rehabilitation specialist dated in October 1998 
indicates that the veteran's employment limitations are more 
the product of his limited education and work experience as 
to any 

of his disabilities.  Absent evidence of either marked 
interference with employment beyond that contemplated by the 
applicable schedular provisions, and absent frequent periods 
of hospitalization for the disabilities at issue, there is no 
basis to conclude that they are more serious than currently 
evaluated.  Thus, the failure of the RO to submit the case 
for consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Service connection for a lung lesion is denied.

An initial rating in excess of 40 percent for a chronic low 
back disability is denied.

An initial rating in excess of 30 percent for major 
depression is denied.

An initial rating in excess of 30 percent for osteoarthritis 
of the right knee with loss of range of motion is denied.

An initial compensable rating for benign growths of the skin 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

